Case 2:15-cr-20493-BAF-EAS ECF No. 73, PageID.435 Filed 08/21/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                              Criminal No. 15-CR-20493-01

vs.                                                            HON. BERNARD A. FRIEDMAN

EDWARD LEE FOSTER,

      Defendant.
_____________________________/

  ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

               Defendant has filed a motion in this matter for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A) [docket entry 72]. Defendant indicates that he is forty years old and

has asthma, obesity, diabetes, schizoaffective disorder, high cholesterol, and high blood pressure.

See Def.’s Br. at 2. Defendant argues that “[b]ecause of his age and severe medical conditions,

[he] is at greater risk of dying than other inmates if he contracts COVID-19.” Id.

               The Court must deny this motion because defendant has not shown that he has

complied with the statute’s exhaustion requirement. Section 3582(c)(1)(A) states that

               the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt of
               such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment . . . if it finds that— (i)
               extraordinary and compelling reasons warrant such a reduction . . . .

The Sixth Circuit has held that this exhaustion requirement is mandatory, and that if a defendant

files a motion seeking relief under this section without first complying with § 3582(c)(1)(A), the

district court must deny the motion without prejudice. See United States v. Alam, 960 F.3d 831

(6th Cir. 2020).
Case 2:15-cr-20493-BAF-EAS ECF No. 73, PageID.436 Filed 08/21/20 Page 2 of 2




                In the instant motion, defendant recognizes that exhaustion of administrative

remedies is a prerequisite for seeking relief from this Court. See Def.’s Br. at 5, 7. However,

defendant has not provided evidence of exhaustion, such as a copy of his request or the warden’s

response. It is defendant’s burden to show that he has satisfied the exhaustion requirement, see

United States v. Van Sickle, No. CR18-0250JLR, 2020 WL 2219496, at *3 (W.D. Wash. May 7,

2020) (collecting cases), and in these circumstances defendant has not met this burden.

Accordingly,



                IT IS ORDERED that defendant’s motion for compassionate release is denied

without prejudice.


                                                  s/Bernard A. Friedman
 Dated: August 21, 2020                           Bernard A. Friedman
        Detroit, Michigan                         Senior United States District Judge

                                      CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first-class U.S. mail on August 21, 2020.
 Edward Lee Foster, #51234-039                     s/Johnetta M. Curry-Williams
 Morgantown Federal Correctional Institution       Case Manager
 Inmate Mail/Parcels
 P.O. BOX 1000
 MORGANTOWN, WV 26507




                                                    2
